Citation Nr: 0733948	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  05-07 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for bilateral flat feet 
(pes planus).  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from September 1951 to 
August 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  That determination denied the benefits sought 
on appeal.  

The appellant was scheduled to appear for a hearing at the 
Board's offices in August 2007.  However, he failed to appear 
and has provided no explanation for such.  His hearing 
request, therefore, is deemed withdrawn.  See 38 C.F.R. 
§§ 20.702(d); 20.704(d) (2007).  


FINDINGS OF FACT

1.  There is no competent medical evidence which relates 
current bilateral hearing loss to service.  

2.  A diagnosis of tinnitus is not reflected in the treatment 
records or presently.  

3.  Bilateral pes planus was not present in service, and 
collapsed arches were first noted 50 years after service. 




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by active military service, and a sensorineural hearing loss 
may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  Tinnitus was not incurred in or aggravated by active 
military service and a sensorineural hearing loss may not be 
so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  

3.  Bilateral pes planus was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2007 & Supp. 2007); 38 C.F.R. §§ 3.303, (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the veteran from the RO dated in June 2003, August 2003, and 
April 2007 specifically notified him of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consists of the veteran's service medical records (SMRs), 
private post-service medical treatment records, and 
statements from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in the April 2007 
letter mentioned above.  

Service Connection

Laws and Regulations Pertinent to the Claims on Appeal

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2007).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on the entrance examination.  38 U.S.C.A. § 
1111 (West 2002 & Supp. 2007).

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability that the veteran later complains about.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b) (2007).  A "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id. at 
(b)(1).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence. 38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.3 (2007).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background and Analysis

Service connection for bilateral hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

The veteran contends that he incurred bilateral hearing loss 
in service.  He asserts that he fired rifles and drove noisy 
trucks and jeeps.  The Board notes that his DD-214 reflects 
that his military occupational specialty (MOS) was as a 
medical clerk.  

In his application for compensation, received in July 2003, 
the veteran indicated that he was "untreated" for his 
hearing loss.  

A private audiological examination report dated in March 2004 
is of record.  The report was not interpreted by the private 
examiner.  However, it appears that the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 hertz was 26 decibels or greater in each ear.  Upon 
subsequent private examination report in March 2005, speech 
recognition scores are less than 94 percent in each ear.  In 
neither case did the examiner identify the etiology for any 
detected hearing loss.

There is no competent evidence of a link between the 
bilateral hearing loss and service.  Review of the SMRs does 
not reflect complaints or diagnosis of hearing loss.  
Whispered voice testing at pre-induction and at separation 
examination was 15/15.  No hearing abnormality was noted.  
The veteran's MOS does not reflect significant noise 
exposure.  

While the veteran may presently have a sensorineural hearing 
loss, there is no evidence of a diagnosis of bilateral 
hearing loss as defined by 38 C.F.R. § 3.385 within one year 
from service separation.  

There is simply no competent evidence in the record showing, 
or even suggesting that the documented post service bilateral 
hearing loss under 3.385, first shown many years after 
service, is caused or aggravated by injury or disease in 
service.  This period without treatment is evidence that 
there has not been a continuity of symptomatology, and it 
weighs heavily against the claim on a direct basis.  See 
Maxson v. Gober, 230 Fed 1330 (Fed. Cir. 2000).  The Board 
acknowledges the veteran's belief that his bilateral hearing 
loss was caused by noise exposure during service.  However, 
his statements are not considered competent evidence 
sufficient to establish any such relationship.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because the veteran is not shown, nor has he claimed, to be a 
medical professional, he is not competent to opine that his 
bilateral hearing loss is causally related to his period of 
service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); and Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran has not submitted any medical evidence which 
supports his contentions.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for bilateral hearing loss must be denied.  
The Board considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  
38 U.S.C.A. § 5107 (b).  


Service connection for tinnitus

When the veteran filed his claim for service connection 
benefits in July 2003, he reported tinnitus that was incurred 
during service.  

Review of all medical evidence of record, to include SMRs and 
post service treatment records, is negative for a medical 
diagnosis of tinnitus.  This includes private audiometric 
examinations from 2004 and 2005 which do not report tinnitus.  

While the veteran asserts that he has tinnitus, the medical 
evidence of record does not establish that he currently 
suffers from this condition.  As such, service connection 
must be denied.  In this regard, in the absence of competent 
evidence of a present disability there can be no claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
Brammer, the Court stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  The 
Court further stated that where the proof is insufficient to 
establish a present disability there can be no valid claim 
for service connection.  Id.  

Even if the veteran did have a medical diagnosis of tinnitus, 
there is still no competent medical evidence which causally 
relates such to service, to include as secondary to inservice 
noise exposure.  No tinnitus was noted during active service, 
his MOS does not reflect significant noise exposure, and the 
record reflects that the veteran first complained of such 
many years after his discharge.  Inasmuch as the evidence on 
file does not show that the veteran has tinnitus which may be 
associated with service, the Board must conclude that service 
connection is not warranted.  

Additionally, while the veteran's contentions as to etiology 
of this condition have been considered, and it is recognized 
that he is competent as a lay person to report on that which 
he has personal knowledge, (See Layno, supra), there is no 
evidence of record that the veteran has specialized medical 
knowledge to be competent to offer medical opinion as to 
cause or etiology of the claimed disability.  See Grottveit 
and Espiritu, supra.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for tinnitus, and the claim must be denied.  The 
benefit of the doubt doctrine is not for application in the 
instant case.  See Gilbert, supra.  

Service connection for bilateral flat feet (pes planus)

When the veteran filed his claim for service connection 
benefits in July 2003, he asserted that he had flat feet when 
he entered service and that this condition was exacerbated 
therein.  

The Board will first address whether the presumption of 
soundness attaches in this instance and, if so, whether it 
has been rebutted.  The veteran's SMRs include a pre-
induction examination report dated in October 1950.  No foot 
problems were noted at that time.  Similarly, no foot 
problems, to include flat feet, were noted at time of 
separation examination in August 1953.  

As flat feet were not noted upon the veteran's entrance to 
service, the presumption of soundness attaches.  

The SMRs reflect that the veteran was seen for a right 
sprained ankle in March 1952 and a furuncle of the right foot 
in September 1952.  No residuals of either condition were 
noted during service, to include at time of separation of 
examination in 1953.  

Private treatment records dated many years after service, 
beginning in 1997, reflect foot problems.  For example, in 
1997, "sore" nails were noted.  Additional private records 
include a March 2003 where it was noted that the veteran had 
extremely collapsed arches.  He described pain in the right 
lower leg, ankle, and foot.  The veteran said that he had had 
flat feet all of his life.  An anti-inflammatory shot and pad 
were administered.  Resolved posterior tibial tendonitis in 
the right foot was noted in April 2003.  A neuroma was also 
noted, and the record shows that he was seen again for such 
in July 2003.  At that time, the veteran reported right foot 
pain with ambulation and shoe gear.  This problem had existed 
in the past but had been treated successfully with cortisone.  
A cortisone shot was administered.  

In a May 2005 statement, a private physician reported that he 
had seen the veteran that month.  The veteran complained of 
"sore feet."  This had begun 20 years earlier and had 
increased in severity.  He had tried multiple and various 
types of shoes and inserts with no relief.  Examination 
revealed a dramatic decrease in arch height with an everted 
"NCSP" and "RCSP."  The examiner noted that the veteran 
had hypertrophic medial columns with secondary fatigue and 
degenerative joint disease from the collapse of the arches.  

As noted above, the veteran has on more than one occasion 
stated that he has had flat feet all of his life.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Although the appellant 
is competent to provide evidence of visible symptoms, he is 
not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In the present case, the veteran's assertions of life-long 
flat feet are clearly contradicted by the evidence 
contemporaneous with his period of active service, which do 
not reflect the diagnosis of flat feet in service.  Further, 
although private medical evidence "dances" around the 
issue, suggesting collapsed arches, no physician has 
specifically diagnosed flat feet or pes planus.  Clearly, the 
evidence does not favor a conclusion that the veteran had 
pre-existing bilateral pes planus.  There is no competent 
medical evidence that contradicts or otherwise questions the 
validity of this conclusion.  

Therefore, the Board concludes that service connection for 
bilateral pes planus, claimed as flat feet, is not warranted.  
Moreover, the Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting the veteran's claim.  



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for bilateral flat feet 
(pes planus) is denied.  




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


